U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 814-00724 MORRIS BUSINESS DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 33-0795854 (I.R.S. Employer Identification No.) 220 Nice Lane #108 Newport Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949) 444-9090 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes[] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer[] Non-accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] State the aggregate market value of voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal quarter. $13,000, based on the closing price of $0.02 of our common stock on March 31,2012. Applicable only to registrants involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[]No[] Applicable only to corporate registrants: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of June 30, 2012, there were 28,667,000 shares of common stock, par value $0.001, issued and outstanding. Documents incorporated by reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders: (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. the listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None TABLE OF CONTENTS PART I CAUTION CONCERNING FORWARD LOOKING STATEMENTS 3 ITEM 1 Business 4 ITEM 1A Risk Factors 34 ITEM 1B Unresolved Staff Comments 44 ITEM 2 Properties 44 ITEM 3 Legal Proceedings 44 ITEM 4 Submission of Matters to a Vote of Security Holders 44 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 45 ITEM 6 Selected Financial Data 46 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 ITEM 7A Quantitative and Qualitative Disclosures about Market Risk 50 ITEM 8 Financial Statements and Supplementary Data 50 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 ITEM 9A Controls and Procedures 51 ITEM 9B Other Information 52 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 53 ITEM 11 Executive Compensation 54 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 58 ITEM 14 Principal Accounting Fees and Services 58 PART IV ITEM 15 Exhibits 59 2 PART I Forward Looking Statements Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. The Company’s future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. The matters discussed in this section and in certain other sections of this Form 10-K contain forward-looking statements within the meaning of Section 21D of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and Section 27A of the Securities Act of 1933, as amended (“Securities Act”), that involve risks and uncertainties. All statements other than statements of historical information provided herein may be deemed to be forward-looking statements. Without limiting the foregoing, the words “may”, “will”, “could”, “should”, “intends”, “thinks”, “believes”, “anticipates”, “estimates”, “plans”, “expects”, or the negative of such terms and similar expressions are intended to identify assumptions and uncertainties which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this Report. The following cautionary statements identify important factors that could cause Morris Business Development Company (“The Company,” “we” or “Company’s”) actual results to different materially from those projected in the forward-looking statements made in this Report. Among the key factors that have a direct bearing on The Company’s results of operations include: ● General economic and business conditions; the existence or absence of adverse publicity; changes in, or failure to comply with, government regulations; changes in marketing and technology; changes in political, social and economic conditions; ● Success of operating initiatives; changes in business strategy or development plans; management of growth; The Company ● Availability, terms and deployment of capital; ● Availability of desirable portfolio investment opportunities that meet The Company’s investment criteria; ● Legal, administrative and accounting expenses; ● Dependence on senior management; business abilities and judgment of personnel; availability of qualified personnel; labor and employee benefit costs; ● Development risks; risks relating to the availability of financing, and ● Other factors, including risk factors, referenced in this Report. Because the risk factors referred to above could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by the Company, you should not place undue reliance on any such forward-looking statements. Other factors may be described from time to time in Company’s other filings with the Securities and Exchange Commission (“SEC”), news releases and other communications.
